Citation Nr: 1231053	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-40 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis of the feet to include as secondary to service-connected bilateral pes planus.

4.  Entitlement to service connection for hypertension to include as secondary to service-connected bilateral pes planus.

5.  Entitlement to service connection for chronic lumbar strain with spondylosis and degenerative disc disease to include as secondary to service-connected bilateral pes planus.  

6.  Entitlement to service connection for a left leg and knee disability to include as secondary to service connected bilateral pes planus.





7.  Entitlement to an initial compensable rating before July 19, 2010, and a rating higher than 10 percent after July 19, 2010, for bilateral pes planus.

ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1973 to November 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in June 2008, in May 2009, in October 2009, in February 2010, in December 2010, and in September 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, in a rating decision in August 2010, the RO increased the rating for bilateral pes planus from 0 percent to 10 percent, effective July 2010, the date of a VA examination.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  







REMAND

On the claims of service connection, further evidentiary development under the duty to assist is necessary, because the Veteran has identified additional private and VA records pertinent to the claims.  The Veteran has also identified records as a VA employee at the Little Rock VAMC. 

On the claim for increase for pes planus, a reexamination under 38 C.F.R. § 3.327 is needed to verify the current severity. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the records from:

Baptist Memorial Hospital; 
Dr. Donald Laurenzana; 
Dr. or Physician's Assistant Carrie Elizabeth Brown; 
Dr. Julie McCoy; 
Dr. Butchaiah Garlapati;
Rebsamen Hospital;
Current custodian, if any, of Dr. James Nolan; Drs. Bronfman, Benson, and Betton with the Martin Knee and Sports Medical Center; Northside Open MRI; 
Dr. David Gerson of Arkansas Otolaryngology Center; and,
Dr. Edward Gardner. 





2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf his employee medical records at the Little Rock VAMC.  

3.  Request VA treatment records outside of the Veteran's status as a VA employee since February 2012. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

4).  Afford the Veteran a VA audiology examination to determine: 

a).  Whether the Veteran has a hearing loss disability in either ear under 38 C.F.R. § 3.385 or tinnitus or both and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that any current hearing loss disability under 38 C.F.R. § 3.385 or tinnitus is related to the Veteran's noise exposure in service.  








The VA examiner is asked to consider that the Veteran's military noise exposure consisted of mortar fire, small arms fire, and machine gun fire and that after his service he worked in a factory as a painter with some noise exposure and as a supply technician with no noise exposure.  

The VA examiner is asked to comment on whether there were any clinically significant threshold shifts in service, comparing the results of audiology testing on the entrance and separation examinations.   

The Veteran's file should be made available to the examiner for review.

5.  Afford the Veteran a VA examination by a physician to determine: 

a).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that hypertension is caused by or aggravated by the treatment of service-connected pes planus with Voltaren or diclofenac?  

In this context the term "aggravation" means a permanent increase in hypertension, that is, an irreversible worsening of hypertension beyond its natural clinical course as contrasted to a temporary worsening of symptoms.  

The Veteran's file must be made available to the VA examiner for review. 

6.  Afford the Veteran a VA orthopedic to determine: 

a).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that arthritis of feet or lumbar strain and degenerative joint disease and disc disease or both are caused by or aggravated by service-connected pes planus. 

b).  Whether the Veteran currently has a left leg or left knee disability or both, and, if so, 

c).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current left leg or left knee disability, if any, is related to service (a fall in basic training) or is caused by or aggravated by service-connected pes planus.  

The VA examiner is asked to comment on the assertion that pes planus resulted in an altered gait that caused or aggravated the current left leg and left knee disability, if any.  








In formulating an opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the underlying condition not due to the natural progress as contrasted to a worsening of symptoms.  

The Veteran's file should be made available to the examiner.

7).  Afford the Veteran a VA examination by a podiatrist to determine:  

a).  The current level of severity of bilateral pes planus to include whether there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and callosities characteristic of bilateral pes planus.

Also, the VA examiner is asked to address the following: 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that calcaneal spurring by X-ray or any other current foot pathology, such as claw foot, metatarsalgia, hallux valgus, hallux rigidus, or hammer toes is caused by or aggravated by the service-connected pes planus. 



In formulating any opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the underlying foot condition not due to the natural progress as contrasted to a worsening of symptoms.  

The Veteran's file should be made available to the examiner.

8).  After the above development has been completed, adjudicate the claims.  If any determination remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




